In an action, inter alia, to permanently enjoin the defendants from maintaining a driveway over certain lands of the plaintiff, defendants Edward and Mildred J. Busse appeal from a judgment of the County Court, Putnam County (Hickman, J.), dated August 12, 1981, which was in favor of the plaintiff. Judgment affirmed, with $50 costs and disbursements. *789Special Term was correct in permanently enjoining the appellants from maintaining a driveway over plaintiff’s land or from crossing over the land for the purpose of direct access to the appellants’ land. However, appellants are entitled to use the easement in question for the limited purpose for which it was given to the Town of Carmel, i.e., a turnaround for vehicles. Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.